DETAILED ACTION
Claims 1-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Since there is no specific description for “a non-transitory computer readable medium” in the specification, the term “computer readable medium” as used herein, can refer to a transmission medium that provides information or is usable by a processor(s).  A transmission medium can take the form of carrier waves, i.e., electromagnetic waves that can be modulated, as in frequency, amplitude or phase, to transmit information signals and is beyond physical articles or objects which are functionally or structurally interconnected with the instructions in such a manner as to enable the instructions to act as a computer component and realize their functionality.
As shown in the specification [0060] a computer readable storage medium is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or transmission media, or electrical signals transmitted through a wire; the Examiner suggests to recite “a non-transitory computer readable storage medium” to overcome the rejections.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,321,295.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Patent Application 17/707,038

Claim 1
A method for multiplexing data of an underlying index, the method comprising: searching for a data file in a plurality of data buckets associated with an index, wherein at least one respective data bucket of a plurality of data buckets is attached to a respective slot of a plurality of slots; 
identifying, based on the searching, a first data bucket of the plurality of data buckets that comprises the data file; 
in response to determining that the first data bucket is not attached to any of the plurality of slots, attaching the first data bucket to a first slot of the plurality of slots; and enabling access to the data file via the first data bucket attached to the first slot.  

U.S. Patent No.11,321,295
Claim 1
A method for multiplexing data of an underlying index, the method comprising: generating a plurality of slots and a plurality of data buckets for an index, wherein at least one respective data bucket of a plurality of data buckets is attached to a respective slot of the plurality of slots; 
receiving, from a software application, a request to access a data file; 
determining whether any slot of the plurality of slots is attached to a respective data bucket of the plurality of data buckets comprising the data file; 
in response to determining that none of the plurality of slots is attached to the respective data bucket comprising the data file, searching for the data file in data buckets of the plurality of data buckets not attached to any of the plurality of slots; 
in response to identifying, based on the searching, a first data bucket of the plurality of data buckets that (1) comprises the data file and (2) is not attached to any of the plurality of slots, attaching the first data bucket to a first slot of the plurality of slots; and enabling, via the first data bucket attached to the first slot, access to the data file to the software application.

It is noted that the claimed limitations of claims 1-19 of Patent Application 17/707,038 are not patentably distinct to that of claims 1-20 of U.S. Patent No. 11,321,295. It appears to be proper to apply the judicially created doctrine of obvious-type double patenting to the claims at issue.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gurajada et al. (US 2018/0349374) hereinafter Gurajada.
In claim 1, Gurajada teaches 
A method for multiplexing data of an underlying index, the method comprising: searching for a data file in a plurality of data buckets associated with an index, wherein at least one respective data bucket of a plurality of data buckets is attached to a respective slot of a plurality of slots ([0194] search, based on a database operation that requires information stored in a data row, for a node corresponding to the data row from among a plurality of nodes within a first index table, the plurality of nodes indexing a first plurality of rows within an in-memory row store, the plurality of nodes organized across a plurality of buckets); 
identifying, based on the searching, a first data bucket of the plurality of data buckets that comprises the data file ([0194] for a node corresponding to the data row from among a plurality of nodes within a first index table, the plurality of nodes indexing a first plurality of rows within an in-memory row store, the plurality of nodes organized across a plurality of buckets); 
in response to determining that the first data bucket is not attached to any of the plurality of slots, attaching the first data bucket to a first slot of the plurality of slots ([0196] add, when the row is not present, the data row to the in-memory row store at a row location [0197] index the row location in the index table based on determining a hash value from a key for the data row, determining a bucket location within the index table based on the hash value, and adding the node to the index table for the data row within the bucket location); and 
enabling access to the data file via the first data bucket attached to the first slot ([0198] access, based on the index table, the data row at the row location in the in-memory row store to perform another database operation on the data row).  

In claim 2, Gurajada teaches 
The method of claim 1, wherein a first subset of the plurality of data buckets is stored on a first device and a second subset of the plurality of data buckets is stored on a second device ([0039] at least a portion of the data for the database 120 can reside in-memory (e.g., in random-access memory (RAM)), within the memory 116, for example.  In some aspects, data stored in-memory can be accessed faster than data stored in long term storage (also referred to herein as "on disk")).  

In claim 3, Gurajada teaches 
The method of claim 1, further comprising: 
in response to determining that none of the plurality of data buckets comprises the data file, searching for an image associated with data file in a file system, wherein the data file is of a first type of data ([0080] Scan and access methods 220 can be configured to utilize this dichotomy and/or return the latest image of the cached-updated-row from the IMRS 210, using a lookup of the RID mapping table 270); and 
generating a second data bucket based on the image ([0089] updates of rows in the IMRS 210 can produce new row images for each update).  

In claim 4, Gurajada teaches 
The method of claim 3, wherein an image associated with the data file is not found, further comprising: 
in response to determining that the image does not exist, performing a look-up of index mapping configuration files for the first type of data ([0080] Scan and access methods 220 can be configured to utilize this dichotomy and/or return the latest image of the cached-updated-row from the IMRS 210, using a lookup of the RID mapping table 270); 
requesting an indexer to create a new index based on the index mapping configuration files ([0079] The RID mapping table 270 can include a table that supports index and/or 
table scans within the SA 200); 
receiving, from the indexer, the new index ([0128] when an empty table is enabled for IMRS 210 usage, then new data is inserted to the table.  All new inserts may go to the IMRS 210.  Subsequently, when an index is built (or if there was a previously existing index on the empty table), the index now spans just the rows in the IMRS 210); 
generating an image of the new index ([0129] Row migration can happen when the Data Row Caching schemes are triggered based on some heuristics which cause rows that are frequently scanned or updated (e.g., "hot" rows) to be migrated from the page-based storage 320 to the row store.  Over time, the index can span rows residing in both stores); and 
copying the generated image to create the second data bucket ([0130] Rows that are frequently scanned and/or updated may be relocated from the page-based storage 320 to the IMRS 210.  The index entries for such rows can remain unchanged, but while scanning the data rows via the index, the RID mapping table 270 can be consulted to find the new location of the row.  Future updates to the row are then performed in the IMRS 210.  After row migration, two "copies" of the row may exist in the database, but once migrated, the latest version of a row may be known to be in the IMRS 210).  

In claim 5, Gurajada teaches 
The method of claim 1, wherein attaching the first data bucket to the first slot of the plurality of slots, further comprises: 
determining whether at least one slot of the plurality of slots is available and is compatible with a first type of data associated with the data file ([0052] the IMRS 210 can be configured to host different types of rows, such as inserted rows, migrated rows, cached rows, other row types, and/or the like); 
in response to determining that the first slot is available is compatible with the first type of data, selecting the first slot to attach to the first data bucket ([0052] Inserted rows can be rows that are newly inserted to an IMRS-enabled table, …Migrated rows can include rows that reside in the page-based storage 320 but are subsequently migrated to the IMRS 210.  Cached rows can refer to rows that reside in the page-based storage 320 but are frequently accessed, and hence can be cached within the IMRS 210).  

In claim 6, Gurajada teaches 
The method of claim 5, further comprising: 
in response to determining that the at least one slot is not available, providing a configuration file to the indexer to create a new slot ([0074] when DRC 222 is enabled for a table, new inserts can be first inserted to the IMRS 210 without allocating any space in the page-based storage 320.  Subsequent updates to such rows can be performed in the IMRS 210); 
clearing contents of the new slot created by the indexer ([0076] Rows residing in the IMRS 210, whether for newly inserted rows or migrated rows, can be accessible via the index 330.  Over time, when access to rows in the IMRS 210 decreases, a background task can harvest old and/or cold data rows, move them back to the page-based storage 320, and/or release memory used by such rows back to the IMRS 210); 
recording a slot name and information type of the new slot ([0076] existing rows that were migrated to the IMRS 210 from the page-based storage 320 can be migrated back 
to their original location (e.g., a specific row) on the page-based storage 320); and 
identifying the first slot as the new slot to attach to the first data bucket ([0076] Rows that were newly inserted to the IMRS 210 can be moved to newly allocated pages).  

In claim 7, Gurajada teaches 
The method of claim 1, wherein attaching the first data bucket to the first slot of the plurality of slots comprises mounting the first data bucket to the first slot for a pre-determined lease time ([0056] Providing an expected usage model for transactional data can involve creating and/or inserting a data record(s) into a database and accessing and/or modifying the data record(s) for some period of time/activity following the creation and/or insertion).  

In claim 8, Gurajada teaches 
The method of the claim 7, further comprising detaching the first data bucket from the first slot in response to determining that the pre-determined lease time has expired ([0056] Once a transaction "completes" (e.g., once data records are updated), previously active data rows tend to be less frequently accessed and/or updated, thereby becoming passive data, over time, passive data often becomes inactive).  

In claim 9, Gurajada teaches 
The method of claim 1, wherein searching for the data file is in response to receiving, from a software application, a request to access the data file, and wherein enabling access comprises enabling access to the software application ([0198] access, based on the index table, the data row at the row location in the in-memory row store to perform another database operation on the data row [0199] provide full application and/or SQL statement compatibility, such as by not restricting access to database statements and/or queries based on the location of the data).

Claims 10-18 are essentially same as claims 1-9 except that they recite claimed invention as a system and are rejected for the same reasons as applied hereinabove.

Claim 19 is essentially same as claim 1 except that it recites claimed invention as a non-transitory computer readable medium and is rejected for the same reasons as applied hereinabove.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157